EXHIBIT 5
Meyer, Sarah

From:                           Stephen Stern <Stern@kaganstern.com>
Sent:                           Thursday, August 19, 2021 5:50 PM
To:                             Meyer, Sarah
Cc:                             Heather Yeung; tgagliardo@gelawyer.com; gjordan@jz-llc.com
Subject:                        RE: David J. Boshea v. Compass Marketing, Inc., 1-21-CV-00309-ELH - Subpoena Duces
                                Tecum to James C. DiPaula



EXTERNAL EMAIL: Open Attachments and Links With Caution.

Sarah:

While I appreciate your focus on the allegations in the complaint, your arguments against Mr. DiPaula’s
involvement do not account for Compass Marketing’s defenses to the claims made by Mr. Boshea. In this
regard, Compass Marketing’s practices as it relates to employment agreements and severance agreements or
lack of severance agreements to many employees are a critical part of Compass Marketing’s defense and that
is why we need Mr. DiPaula to respond to the subpoena. The fact that Mr. DiPaula signed an employment
agreement like so many other Compass Marketing employees is thus relevant to Compass Marketing’s
defense and Compass Marketing needs his testimony on matters related to that agreement and other related
matters. I expect that his deposition will be fairly short (about an hour, give or take some), assuming he is
cooperative and does not give non‐responsive answers.

It is unclear why Mr. DiPaula is taking such an aggressive stance if his involvement is as minimal as you suggest
and he has nothing to hide.

I hope this answers your questions/concerns. If you would like to discuss further, I am generally available
most of tomorrow (Friday).

Thank you,
Stephen



                  Stephen B. Stern, Esq.
                  stern@kaganstern.com

                  Kagan Stern Marinello & Beard, LLC
                  (410) 793-1610 (direct)
                  (410) 216-7900, ext. 1009
                  (410) 705-0836 (fax)
                  238 West Street
                  Annapolis, Maryland 21401
                  www.kaganstern.com




From: Meyer, Sarah <Sarah.Meyer@wbd‐us.com>
Sent: Tuesday, August 17, 2021 6:17 PM
                                                        1
To: Stephen Stern <Stern@kaganstern.com>
Cc: Heather Yeung <yeung@kaganstern.com>; tgagliardo@gelawyer.com; gjordan@jz‐llc.com
Subject: RE: David J. Boshea v. Compass Marketing, Inc., 1‐21‐CV‐00309‐ELH ‐ Subpoena Duces Tecum to James C.
DiPaula

Mr. Stern,

Please see the attached revised objections reflecting that Mr. DiPaula left the employ of Compass Marketing in
2014 and not 2016 as stated in my original correspondence.

Thank you,

Sarah Meyer


Sarah Meyer
Associate
Womble Bond Dickinson (US) LLP

    d: 410-545-5807                                           100 Light Street, 26th Floor
    e: Sarah.Meyer@wbd-us.com                                 Baltimore, MD 21202




                                                              womblebonddickinson.com




-=-=-=-=-=-=-=-




This email is sent for and on behalf of Womble Bond Dickinson (US) LLP. Womble Bond Dickinson (US) LLP is a member of Womble Bond Dickinson
(International) Limited, which consists of independent and autonomous law firms providing services in the US, the UK, and elsewhere around the world. Each
Womble Bond Dickinson entity is a separate legal entity and is not responsible for the acts or omissions of, nor can bind or obligate, another Womble Bond
Dickinson entity. Womble Bond Dickinson (International) Limited does not practice law. Please see www.womblebonddickinson.com/us/legal-notice for further details.



From: Meyer, Sarah
Sent: Tuesday, August 17, 2021 5:27 PM
To: 'stern@kaganstern.com' <stern@kaganstern.com>
Cc: 'yeung@kaganstern.com' <yeung@kaganstern.com>; 'tgagliardo@gelawyer.com' <tgagliardo@gelawyer.com>;
'gjordan@jz‐llc.com' <gjordan@jz‐llc.com>
Subject: David J. Boshea v. Compass Marketing, Inc., 1‐21‐CV‐00309‐ELH ‐ Subpoena Duces Tecum to James C. DiPaula

Mr. Stern,

Please see the attached.

Thank you,

Sarah Meyer

Counsel for James C. DiPaula




                                                                                2
